The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regard to the requirement that the sample preparation does not involve protein precipitation, examiner makes the following observations.  Paragraph [0005] in discussing isotope labelling technologies teach that manufacturers of such labelling reagents recommend enriching proteins and removing any chemicals prior to labelling, typically by precipitation in order to allow efficient reaction with the NHS ester label.  Paragraph [0006] describes the typical workflow used in sample preparation prior to chromatography and MS analysis as involving cellular and tissue material being subjected to lysis.  Prior to lysis, cross-linking such as chemical cross-linking may be performed as a means of elucidating in vivo interactions.  Typical agents for cross-linking are NHS esters.  Subsequent to lysis, denaturation is performed, disulfide bridges are reduced, and the resulting sulfhydryl groups are alkylated.  The resulting material is subjected to proteolysis, in many instances with trypsin.  Subsequent thereto, chemical isotope labelling may be performed.  Given that reagents used prior to chemical labelling interfere negatively with the chemical labelling process, the labelling step has to be preceded by a cumbersome purification step that typically requires at least 100 µg of protein because of a significant risk of sample loss and even complete sample loss.  This purification step involves precipitation, centrifugation and re-suspension.  Paragraph [0023] teaches that routinely 2-iodoacetamide (IAA) or 2-chloroacetamide (CAA) are used in the prior art for cysteine alkylation.  These alkylating agents, however, are capable of reacting with chemical labelling agents such as NHS esters.  By use of alkylating agents which are tertiary amines is a means of circumventing this problem.  Using these alkylating agents helps to render the above described cumbersome step of precipitation dispensable.  In fact, as noted above, precipitation -- an indispensable step in the art-established procedures -- is performed inter alia in order to get rid of the alkylating agents prior to the chemical labelling step.  Paragraph [0030] teaches that in the prior art, sample preparation or at least certain steps thereof are carried out in buffers which contain primary amines such as Tris buffer.  This is a source of primary amines.  Primary amines, however, quench the reaction of chemical labelling agents, especially NHS esters with their respective target molecules.  Aiming at the consistent avoidance of agents which may negatively interfere with chemical isotope labelling or chemical cross-linking, a further substantial improvement was obtained by implementing a procedure which deliberately avoids primary amine buffers.  This renders the above-described step of precipitation and re-suspension fully dispensable.  Thus from this it is clear that the particular protein precipitation step that applicant has focused on is one that occurs prior to chemical labelling that removes primary amines from the processing steps prior thereto.  Is also appears that sample preparation can include precipitation and/or pelleting of cells prior to cell lysis.  However, the description does not appear to exclude the use of non-precipitation forms of sample concentration such as volume reduction or different forms of extraction.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 10-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne in view of McDowell and further in view of Peng (newly cited and applied), Schroeder (1981, cited in the IDS filed 1-24-18) or Shultz (Cell Biology and Toxicology 2006, newly cited and applied) and Loeser or Frank (US 2003/0220321).  In the paper Hahne teaches the quantification of N-linked glycans with carbonyl-reactive tandem mass tags.  N-Linked protein glycosylation is one of the most prevalent posttranslational modifications and is involved in essential cellular functions such as cell−cell interactions and cellular recognition as well as in chronic diseases.  This study, explored stable isotope labeled carbonyl-reactive tandem mass tags (glyco-TMTs) as a novel approach for the quantification of N-linked glycans.  Glyco-TMTs bearing hydrazide- and aminooxy-functionalized groups were compared for glycan reducing end derivatization efficiency and quantification merits.  Aminooxy TMTs outperform the hydrazide reagents in terms of labeling efficiency (>95% vs 65% at 0.1 μM) and mass spectrometry based quantification using heavy/light-TMT labeled glycans enabled accurate quantification in MS1 spectra (CV < 15%) over a broad dynamic range (up to 1:40).  In contrast, isobaric TMT labeling with quantification of reporter ions in tandem mass spectra suffered from severe ratio compression already at low sample ratios.  To demonstrate the practical utility of the developed approach, the global N-linked glycosylation profiles of the isogenic human colon carcinoma cell lines SW480 (primary tumor) and SW620 (metastatic tumor) were characterized.  The data revealed significant down-regulation of high-mannose glycans in the metastatic cell line.  Of relevance to the instant claims from the materials and methods section starting on page 3717, the glycans were prepared from model glycoproteins and cell lines by reducing 500 μg of protein from whole cell lysates or 100 μg of standard glycoproteins with dithiothreitol, alkylating them with iodoacetamide and digesting them with trypsin.  Following that the (glyco-)peptides were purified via Sep-Pak C18 solid-phase extraction cartridges and dried in vacuo.  N-linked glycans were released from glycopeptides using peptide N-glycosylase F (PNGase F), separated from the peptide fraction using Sep-Pak C18 solid-phase extraction cartridges and the glycan containing flow-through was dried in vacuo.  TMT-labeling was performed in four different buffers containing 80% (v/v) methanol and 1) 50 mM triethylammonium bicarbonate (TEAB), 2) only 80% (v/v) methanol, 3) 5% (v/v) acetic acid, and 4) 20% (v/v) acetic acid.  Hydrazide or aminooxy-TMTs were added from a 100 mM TMT stock in dimethyl sulfoxide (DMSO) to the desired concentration (0.1−10 mM).  The labeling reaction was incubated at 75 °C for 4 hours under constant shaking.  Also presented in that section is the MALDI sample preparation and analysis.  Beginning on page S-3, line 9 of the supporting information, a more detailed preparation of the glycans is described including lysing the cells in a denaturation buffer (8 M urea, 50 mM triethylammonium bicarbonate [TEAB], pH 7.5) and reducing and alkylating the protein (10 mM dithiothreitol, 1 hour at 55°C; 50 mM iodoacetamide, 1 hour at room temperature) before the samples were diluted with 3 volumes of TEAB buffer.  Protein digestion was performed at 37 °C overnight using trypsin at a protein:protease ratio of 50:1.  Tryptic digests were purified using Sep-Pak C18 solid-phase extraction cartridges and dried in vacuo.  N-linked glycans were 26 released from glycopeptides in 250 μl TEAB buffer using 2 units of peptide N-glycosylase F.  The TMT-labelling step which follows also used the TEAB buffer.  In other words all steps were performed in a tertiary amine buffer.  Hahne differs from the instant claims in using a dialkyl haloalkanamide for protein alkylation and the presence of a drying step prior to chemical labelling of the proteins/peptides.  
In the paper McDowell describes iFASP which is a process combining isobaric mass tagging with filter-aided sample preparation.  Careful, clean and controlled preparation of samples for mass spectrometry proteomics is crucial to obtain reproducible and reliable data.  This is especially important when carrying out quantitative proteomics by chemical isobaric labeling (aka tandem mass tagging), since the differentially labeled samples are combined quite late during the sample processing.  Addressing this need for robust and reliable sample processing for quantitative proteomics, iFASP, a simple protocol for combining isobaric mass tagging with the recently introduced filter-aided sample preparation (FASP) method was described.  iFASP provides a quick, simple and effective method for obtaining clean samples, ensuring efficient digestion and providing excellent labeling yields for quantitative proteomics experiments.  The iFASP protocol using several highly complex Xenopus laevis egg and embryo lysates and compared the labeling yields and number of high-confidence peptide identifications to a standard in-solution digestion and labeling protocol.  Although the labeling efficiency with both techniques is in the 99+% range, the number of peptides identified with a 1% false discovery rate and the corresponding number of quantified peptide spectral matches are as much as doubled with iFASP compared to the corresponding non-FASP-based method.  The materials and methods section on pages 809-3810 teach the steps of lysing the samples to release the proteins, reduction of the proteins with tris(2-carboxyethyl)-phosphine (TCEP) and alkylation with 0.05 M iodoacetamide solution prior to trypsin digestion and chemical labeling.  Of note is the use of at least one kit, the FASP protein digestion kit to provide the materials needed prior to labeling.  The supplementary materials provide a more detailed explanation of the process.  Of note in the section describing the FASP procedure is that statement that if there are concerns about ammonium bicarbonate quenching the labels, 100 mM triethylammonium bicarbonate (TEAB) can be substituted and was done in some cases.  
In the paper Peng teaches the preparation of a variety of compounds.  The synthesis of some of the compounds is given in scheme 2.  In going from compound 1 to compound 2, step a) uses bromoacetamide or N,N-diethylbromoacetamide to alkylate a sulfhydryl of the molecules representative of compound 1 (see scheme 2 and its description).  N,N-diethylbromoacetamide is a molecule within the scope of the N,N-dialkyl haloalkanamide of claim 4.  The paragraph bridging the columns of page 1463 teaches a general procedure for the substitution reactions of thiol and haloacetamides using iodoacetamide.  The yield of the process is given as 49%.  On page 1464 data for compounds 3a, 3b, 3c and 3d are presented which were made using the steps shown in scheme 2.  The yield for the two steps needed to made compound 3a is 44%.  The yield for the two steps needed to made compound 3b is 89%.  The yield for the two steps needed to made compound 3c is 78%.  The yield for the two steps needed to made compound 3d is 72%.  Compounds 3a and 3b were made using the bromoacetamide alkylating agent and compounds 3c and 3d were made using the N,N-diethylbromoacetamide alkylating agent.  It is clear that the yield of the two compounds using the N,N-diethylbromoacetamide alkylating agent are between the yield of the bromoacetamide alkylating agent and greater than the iodoacetamide alkylating agent.  
In the last full paragraph on page 374, Schroeder teaches the acylation/alkylation of protein sulfhydryls by the alkylating agents listed in table 1.  The agents in table 1 include iodoacetamide and 2-bromo-N,N-diethylacetamide which is a molecule within the scope of the N,N-dialkyl haloalkanamide of claim 4.  Examiner notes that the results for this compound and iodoacetamide are similar.  Additionally, the second full paragraph of page 380 clearly teaches that the extent of alkylation of the cysteine sulfhydryl groups formed upon mild reduction of ISG is not strongly dependent on the type of alkylating agent used (table I).  Between 5 and 9 groups are alkylated; the lower values for ethyleneimine and P-propiolactone probably indicate that a greater excess of alkylating agent is needed.  The similar number of alkylated cysteines observed with most agents indicates that the reactivity of the cysteine sulfhydryl groups, even toward bulky alkylating agents, is approximately equal.  
In the paper Shultz evaluated at a diverse series of amides for aquatic toxicity (IGC50) and for reactivity (EC50) with the model soft nucleophile thiol in the form of the cysteine residue of the tripeptide glutathione.  The thiol reactivity method is described on page 342 and included using the thiol group of glutathione (GSH) as a model nucleophile for chemical reactivity assessments.  Briefly, a GSH solution was prepared by dissolving reduced glutathione in phosphate buffer at pH 7.4. Stock solutions of the amides were prepared by dissolving them in 5 ml of DMSO.  Subsequently, phosphate buffer was added to the amide–DMSO solution so that the concentration of DMSO in the final solution was less than 5%, a concentration that has no effect of reactivity.  To a vial, 1 ml of GSH solution was added, followed by an aliquot of amide stock solution and an appropriate amount of phosphate buffer to result in a final thiol concentration of 0.1375 mmol/L.  Vials were shaken gently and let stand for 120 minutes prior to the addition of reagent to measure the level of unmodified glutathione.  The results for selected amides including 2-Chloro-N,N-diethylacetamide and 2-chloro- and 2-bromoacetamide are shown in table 6.  They clearly show that 2-Chloro-N,N-diethylacetamide would have been expected to react with the thiol of glutathione and has a reactivity that is between 2-chloro- and 2-bromoacetamide.  
In the paper Loeser teaches a practical method for selective alkylation of primary amines with chloroacetamides under modified Finkelstein conditions using stoichiometric amounts of sodium iodide in acetonitrile/water.  An interesting finding in this study was that -alkylaminoacetamides are less basic than the corresponding primary alkylamines by about 2 pKa units; this necessitated a pH of 12 during alkylation to optimize the monoalkylation selectivity.  Depending on the amount of primary amine used, mono: dialkylation selectivity ranged from 2.7 to 10.  Table 1 shows the primary amines and chloroacetamido electrophiles used in the study.  Of these compound 5 is 2-chloro-N,N-diethylacetamide which is an N,N-dialkyl haloalkanamide within the scope of claim 4 and one of the two specifically claimed in claims 14 and 19.  The first full paragraph of page 405 teaches that under the reaction conditions, conversion to iodoacetamide occurred leading to more reactive conditions in which the rate was increased.  
In the patent publication Frank teaches the preparation of substituted azepino[4,5b]indole derivatives.  With respect to the derivative shown in figure 14, paragraph [0210] teaches that compounds of Formula (I) (wherein R3 = (CH2) nCONRaRb) can be prepared by that reaction scheme.  N-Boc azepinoindole (22) is alkylated with an N-substituted haloacetamide (e.g., iodoacetamide or 2-chloro-N,N-dimethylacetamide).   2-Chloro-N,N-dimethylacetamide is an N,N-dialkyl haloalkanamide within the scope of claim 4 and one of the two specifically claimed in claims 14 and 19.  The synthesis using 2-chloro-N,N-dimethylacetamide is found in preparation 33 (paragraphs [0670]-[0672]) and results in a 90% yield.  The synthesis using iodoacetamide is found in preparation 34 (paragraphs [0675]-[0677]) and results in a 19% yield.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to practice the Hahne procedure using the McDowell iFASP process and additionally label and analyze the proteins as well as the glycans because the two preparation processes include similar cell lysis, protein reduction, alkylation and trypsin digestion procedures prior to the labeling and analysis steps, the McDowell process clearly teaches the substitution of a tertiary amine buffer for the primary amine buffer in certain circumstances and the desire to analyze the proteins prepared through that similar process as taught by McDowell.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to substitute the N,N-diethylbromoacetamide alkylating agent of Peng, the 2-bromo-N,N-diethylacetamide alkylating agent of Schroeder, the 2-chloro-N,N-diethylacetamide of Loeser and Schultz or the 2-chloro-N,N-dimethylacetamide of Frank for the iodoacetamide alkylating agent of Hahne because as shown by Schroeder and Shultz, 2-bromo-N,N-diethylacetamide and 2-chloro-N,N-diethylacetamide would have been expected to alkylate thiols of peptides and proteins and as shown by Peng, Schroeder, Frank or Loeser, the  N,N-diethylbromoacetamide, 2-bromo-N,N-diethylacetamide, 2-chloro-N,N-dimethylacetamide and 2-chloro-N,N-diethylacetamide alkylating agents are known to be used for the same purpose and perform the alkylating function at a level that is similar to or greater than the iodoacetamide used by Hahne.  In particular Frank chose to list only 2-chloro-N,N-dimethylacetamide and iodoacetamide out of all the other possibilities showing the equivalence of these to alkylating agents.  With respect to claims 17-18 and 21, it would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the method of the admitted prior art to high-throughput sample handling implemented by a robotic system and use purification of the products through at least chromatography as taught by McDowell because the benefits taught by McDowell.  
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Krutzsch (newly cited and applied) in view of McDowell as described above and Pedersen (US 2004/0049008).  In the paper Krutzsch teaches a method for sequencing of proteins.  The method uses a sulfhydryl alkylating agent, a buffer, a reducing agent and a proteolytic enzyme.  Figure 1 shows the preparation process for preparing the alkylating agent which is an N-alkyl iodoacetamide.  Table 1 shows the substituents of the alkylating iodoacetamide reagent.  Of note are the 6th and 9th entries in the table which are within the scope of an N,N-dialkyl haloalkaneamide as claimed in claim 8.  Examiner notes that the article is focused on the N-isopropropyliodoacetamide for its retention time and other useful properties such as the steric hinderance of the isopropyl group as described in the first full paragraph on page 113.  However, that same paragraph also clearly teaches that other compounds could be used instead of the N-isopropyl iodoacetamide if one wanted a different retention time.  Examiner also notes that the presence of the N,N-dialkyl haloalkaneamides in table 1is evidence that they work for the intended purpose (see the paragraph bridging pages 112-113).  Thus Krutzsch teaches 2 N,N-dialkyl haloalkaneamides within the scope of claim 8.  The paragraph bridging the columns of page 111 teaches an ammonium bicarbonate/methylammonium acetate buffer and mercaptoethanol reducing agent and that the buffer is used for both reduction and alkylation of the proteins.  The last full paragraph on page 111 teaches the microdigestion of proteins using a number of proteolytic enzymes including trypsin, chymotrypsin, endo Lys-C, Asp-N endoproteinase and V8 Glu-C endoproteinase.  Thus Krutzsch differs from claim 8 in that a kit is not specifically taught and the claimed buffer and reducing agent are not taught.  
In the patent publication Pedersen teaches a method for synthesizing templated molecules is taught.  Paragraphs [0557]-[0564] are directed toward alkenylidation reactions in which an amine carrying oligonucleotide in buffer 50 mM MOPS or HEPES or phosphate pH 7.5 is treated with a 1-100 mM solution and preferably 7.5 mM solution of the organic building block in DMSO or alternatively DMF, such that the DMSO/DMF concentration is 5-50%, and preferably 10%.  The mixture is left for 1-16 h and preferably 2-4 h at 25 °C. To give the phosphine bound monomer building block (18).  This monomer building block is further transformed by addition of the appropriate alkylhalide, e.g. N,N-dimethyl-2-iodoacetamide as a 1-100 mM and preferably 7.5 mM solution in DMSO or DMF such that the DMSO/DMF concentration is 5-50%, and preferably 10%.  The mixture is left for 1-16 h and preferably 2-4 h at 25 °C. To give the monomer building block (19) (see paragraph [0560]).  MOPS and HEPES are tertiary amine buffers and N,N-dimethyl-2-iodoacetamide is an alkylating agent consisting of an N,N-dialkyl haloacetamide.  Paragraphs [1071]-[1075], [1080], [1082], [1084], [1086] and [1188] teach HEPES buffer in combination with a reducing agent: DTT.  Paragraph [0974] teaches the use of another tertiary amine buffer: triethylammonium acetate (TEAA) buffer.  Paragraph [1019] teaches the use of another tertiary amine salt: triethyl ammonium bicarbonate (TEAB).  Paragraph [1328] teaches the DTT reducing agent also in combination with the TEAA buffer.  Paragraphs [1342], [1349] and [1355] teach the use of both HEPES buffer and TEAA buffer in performing steps of the method.  A kit for performing the steps of paragraph [0560] and any of the paragraphs in which the reducing agent is combined with one of the tertiary amine buffers anticipates claim 8.  Paragraph [1191] is part of a section directed to polymerization and linker cleavage.  The paragraph teaches that linking of the nucleotide derivatives is done using 1-Ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) and N-Hydroxysuccinimide (NHS).  This is a routine procedure for covalent coupling amines and carboxyl groups.  Examples of coupling conditions are described in the literature (e.g. NHS coupling kit, IAsys, code # NHS-2005).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the reducing agent of Krutzsch with the tris(2-carboxyethyl)-phosphine (TCEP) reducing agent of McDowell because they are used for the same purpose on the same buffer solution.  It would additionally have been obvious to one of ordinary skill in the art at the time the application was filed to replace the buffer of Krutzsch with tertiary amine buffer such as the triethylammonium bicarbonate (TEAB) taught by McDowell or Pedersen or the triethylammonium acetate (TEAA), MOPS or HEPES buffers taught by Pedersen because of the desire to replace the buffer of Krutzsch with at least the TEAB buffer under certain circumstances as taught by McDowell and the use of such buffers under similar circumstances as taught by Pedersen.  It finally would have been obvious to one of ordinary skill in the art at the time the application was filed to assemble the required sulfhydryl alkylating agent, a buffer, a reducing agent and a proteolytic enzyme in kit form and/or create a kit to perform the various steps taught by Krutzsch because of the prevalence of kits to perform coupling reactions as shown by the disclosure of paragraph [1191] of Pedersen.    
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. In response to the claim amendments, the rejection under 35 U.S.C. 112(b) has been withdrawn by examiner, the art rejection of claim 8 by Pederson by itself has been withdrawn by examiner, a new obviousness rejection based on a newly cited and applied reference has been applied against claim 8 and a new reference showing that N,N-diethylbromoacetamide would have been expected to alkylate thiols (sulfhydryls) in molecules has been added to the remaining art rejection.  The arguments are moot with respect to the withdrawn rejections and the new obviousness rejection of claim 8.  
With respect to applicant’s arguments against the obviousness rejection based on Hahne as the primary reference, examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In other words, obviousness does not depend on the references having the same reasons as applicant to make the changes to arrive at the instantly claimed invention.  In the instant case, the avoidance of primary amine alkylating agents does not need to be recognized in order to replace the traditional alkylating agent with the claimed tertiary amine alkylating agents.  For example the newly cited and applied Peng reference shows that in a single sulfhydryl alkylating step, using the traditional iodoacetamide alkylating agent results in a 49% yield while a two step process including the same alkylation step as the first step results in yields above 70% when a tertiary amine alkylating agent within the scope of the claims was used.  In other words, using the tertiary amine alkylating agent resulted in a yield for the first step that is significantly better than when iodoacetamide was used in order for the two steps to have an overall yield of greater than 70%.  Thus based on that teaching one of ordinary skill in the art would have found the replacement of the traditional iodoacetamide alkylating agent with the claimed tertiary alkylating agents to be an obvious change.  Thus the change would have been found obvious for reasons different from applicant.  Also in the newly cited and applied Krutzsch reference a plurality of different alkylating agent compounds, including 2 within the scope of the tertiary amine alkylating agents of the instant claims, were synthesized and tested to see which best met the object of the investigators.  The research was brought about because the alkylating agents including iodoacetamide commonly used at that time did not properly separate a PTH-Cys derivative from other amino acid derivatives (see the first three paragraphs of the paper on pages 109-110).  While one of the alkylating agents was selected based on the object of the authors of the paper, they clearly taught that other compounds could be used if some of the criteria they used were not important to the performance of the method or if different criteria were important (see the first full paragraph on page 113).  In other words, those of ordinary skill in the art were looking for better alkylating agents at the time Krutzsch was published because of recognized problems with iodoacetamide.  In looking at possible replacements, compounds within the scope of the instant claims were tested.  While the compound they ultimately selected as the best alkylating agent for their purpose was not a compound within the scope of the instant claims, they clearly indicated that for different reasons than they used, one might select a different compound from among those that were tested.  
Additionally, examiner notes that this argument is not commensurate in scope with the claims.  The claims list chemical isotope labeling as an optional step.  In other words, the only steps in the method and/or components in the kit are related to denaturing or proteins, polypeptides or peptides, reduction of disulfides, alkylation of sulfhydryl groups and proteolysis.  Avoidance of primary amine buffers and primary amine alkylating agents during preparation of protein samples for spectroscopic analysis is not a concern if spectroscopic analysis is not carried out.  The instant claims include that as part of the scope.  In other words, unless one is labeling the proteins/peptides, the reason behind using tertiary amine buffers and alkylating agents is not a problem.  It is only when the method steps include chemical isotopic labeling with a labeling agent that reacts with primary amine buffers and primary amine alkylating agents that the use of those buffers and alkylating agents becomes a problem that avoiding them is a solution.  
Additionally, the teachings of Schroeder, Loeser, Frank and Shultz are not viewed in a vacuum.  Hahne is using iodoacetamide as the alkylating agent.  Thus the question is if there is reason/motivation to change the alkylating agent of Hahne to the claimed tertiary amine alkylating agents.  Thus although applicant and examiner may be focusing on the teachings of these references individually in the arguments, they must be considered in the context of their combination with the teachings of Hahne.  
With respect to the Schroeder paper, examiner agrees that they chose iodoacetamide as the alkylating agent.  However the reasons they gave were not reasons that they provided data to show that iodoacetamide was better than the other alkylating agents.  In other words, there is no evidence in the paper that all compounds were tested/evaluated based on the reasons given or if they were tested, that the results showed that iodoacetamide was better than 2-bromo-N,N-diethylacetamide in those properties.  Additionally, the second paragraph on page 380 teaches that the of alkylation  of the cysteine sulfhydryl groups formed upon mild reduction of ISG is not strongly dependent on the type of alkylating agent used (table I).  The similar  number of alkylated  cysteines  observed  with  most agents indicates that the reactivity of the cysteine sulfhydryl groups, even toward bulky alkylating agents, is approximately equal.  In other words the reasons given after the statement that iodoacetamide was chosen as the alkylating agent are not from comparative data presented in the paper.  Moreover, where comparative statements are given, it is apparent that iodoacetamide and 2-bromo-N,N-diethylacetamide are substantially equivalent in their reactivity towards sulfhydryls.  Thus in one sense Schroeder shows that the iodoacetamide and 2-bromo-N,N-diethylacetamide are substantially equivalent in their reactivity towards sulfhydryls.  Such a reason needs to be weighed against the lack of data/evidence that iodoacetamide is better than 2-bromo-N,N-diethylacetamide because of the reasons mentioned.  If it is not important or the differences are small, then the equivalence of the reactivity may be the most important factor in the determination of obviousness.  Thus the argument is not persuasive.  
With respect to Loeser, the reference presents comparative data/results between a compound within the claimed scope and others outside of the claimed scope in an alkylation reaction.  Thus it is relevant to the question of how do the various alkylating agents compare in the intended alkylation reaction.  As such Loeser presents data that might be used to determine whether to use one alkylating agent over another in other alkylating reactions.  
With respect to Frank, the reference, examiner notes that the reference to example 151 is not the correct sections of the publication.  The synthesis using 2-chloro-N,N-dimethylacetamide is found in preparation 33 (paragraphs [0670]-[0672]) and results in a 90% yield.  The synthesis using iodoacetamide is found in preparation 34 (paragraphs [0675]-[0677]) and results in a 19% yield.  Here again Frank provides comparative data for similar alkylation reactions using iodoacetamide and 2-chloro-N,N-dimethylacetamide.  Based on the difference in the yield, one of ordinary skill in the art would have looked to using 2-chloro-N,N-dimethylacetamide over iodoacetamide.  
With respect to Schultz, it is not the teachings of the reaction of a single compound with glutathione that examiner is using.  Rather it is the reaction of at least three compounds with glutathione: 2-chloro-N,N-diethylacetamide and 2-chloro- and 2-bromoacetamide.  One of these compounds is within the scope of the claims while the other two are primary amine alkylating agents similar to the Iodoacetamide used by Hahne.  Here again Schultz presents comparative data showing that the compound within the scope of the claims would have been expected to behave at least similar to the primary amine alkylating agents when it comes to alkylation of the glutathione sulfhydryl.  It is noted that the reactivity of 2-chloro-N,N-diethylacetamide in table 6 is between the reactivity of 2-chloro- and 2-bromoacetamide.  
As described above, the Schroeder, Loeser, Frank and Shultz references show that for various alkylation reactions the compounds of the claims are at least as good and often better than the primary amine compound used by Hahne.  Thus there is reason to replace the Hahne alkylating agent with an alkylating agent within the scope of the instant claims.  The Peng reference adds further evidence of this motivation/reason to replace the Hahne alkylating agent with an alkylating agent within the scope of the instant claims.  Thus the arguments are not persuasive with respect to the combination of art applied in the obviousness rejection based on Hahne as the primary reference.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art contains teachings relative to alkylating reagents.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797